                                Case 8:20-cv-01979-DOC-ADS Document 43 Filed 03/17/21 Page 1 of 2 Page ID #:1513



                                                   1   THIAGO M. COELHO (SBN 324715)
                                                   2   thiago@wilshirelawfirm.com
                                                       ROBERT DART (SBN 262417)
                                                   3
                                                       rdart@wilshirelawfirm.com
                                                   4   CINELA AZIZ (SBN 318192)
                                                       cinela@wilshirelawfirm.com
                                                   5
                                                       WILSHIRE LAW FIRM
                                                   6   3055 Wilshire Blvd., 12th Floor
                                                       Los Angeles, California 90010
                                                   7
                                                       Telephone: (213) 381-9988
                                                   8   Facsimile: (213) 381-9989
                                                   9   Attorneys for Plaintiff Joseph Mier and the
                                                       Putative Class
                                                  10

                                                  11
                                                                           UNITED STATES DISTRICT COURT
                3055 Wilshire Blvd., 12th Floor
WILSHIRE LAW FIRM




                                                  12                     CENTRAL DISTRICT OF CALIFORNIA
                   Los Angeles, CA 90010




                                                  13

                                                  14   JOSEPH MIER, individually, and on             Case No. 8:20-cv-01979 DOC (ADSx)
                                                       behalf of others similarly situated,
                                                  15                                                 Honorable David O. Carter
                                                                   Plaintiff,
                                                  16                                                 CLASS ACTION
                                                             vs.
                                                  17                                             PLAINTIFF JOSEPH MIER’S
                                                                                                 NOTICE OF SUPPLEMENTAL
                                                  18   CVS HEALTH, Rhode Island                  AUTHORITY IN OPPOSITION
                                                       Corporation and Does 1 to 100, inclusive, TO DEFENDANT’S MOTION
                                                  19                                             TO DISMISS
                                                                   Defendants.
                                                  20                                             [Hearing vacated by Court Order on
                                                                                                  November 13, 2020 (Dkt. No. 22)]
                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28

                                                            PLAINTIFF JOSEPH MIER’S NOTICE OF SUPPLEMENTAL AUTHORITY IN OPPOSITION TO
                                                                                  DEFENDANT’S MOTION TO DISMISS
                                Case 8:20-cv-01979-DOC-ADS Document 43 Filed 03/17/21 Page 2 of 2 Page ID #:1514



                                                   1         Plaintiff Joseph Mier respectfully brings the Court’s attention to the
                                                   2   following relevant judicial opinions:
                                                   3         • Ashton v. J.M. Smucker Co., No. EDCV20992JGBSHKX, 2020 WL
                                                   4            8575140 (C.D. Cal. Dec. 16, 2020), issued on December 16, 2020, a copy
                                                   5            of which is attached hereto as Exhibit A;
                                                   6         • Bell v. Publix Super Markets, Inc., 982 F.3d 468 (7th Cir. 2020), issued
                                                   7            on December 7, 2020, a copy of which is attached hereto as Exhibit B;
                                                   8         • Gunaratna        v.    Dennis          Gross   Cosmetology      LLC,      No.
                                                   9            CV202311MWFGJSX, 2020 WL 8509681 (C.D. Cal. Nov. 13, 2020),
                                                  10            issued on November 13, 2020, a copy of which is attached hereto as
                                                  11            Exhibit C.
                3055 Wilshire Blvd., 12th Floor
WILSHIRE LAW FIRM




                                                  12         The above opinions were each issued after November 9, 2020, the date on
                   Los Angeles, CA 90010




                                                  13   which Defendant CVS Health filed its Reply in support of its Motion to Dismiss.
                                                  14   Date: March 17, 2021                            WILSHIRE LAW FIRM
                                                  15

                                                  16
                                                                                               By: /s/ Cinela Aziz
                                                                                                   Thiago Coelho
                                                  17                                               Robert Dart
                                                                                                   Cinela Aziz
                                                  18                                               Attorneys for Plaintiff and the Putative
                                                                                                   Class
                                                  19
                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28
                                                                                                  2
                                                            PLAINTIFF JOSEPH MIER’S NOTICE OF SUPPLEMENTAL AUTHORITY IN OPPOSITION TO
                                                                                  DEFENDANT’S MOTION TO DISMISS
